Citation Nr: 1451228	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-28 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to December 2001, earning numerous medals and awards, including the: Army Commendation Medal, Army Achievement Medal, Joint Meritorious Unit Award, Valorous Unit Award, Army Good Conduct Medal, National Defense Service Medal, Armed Forces Expeditionary Medal, Southwest Asia Service Medal with Two Bronze Service Stars, Kosovo Campaign Medal, Armed Forces Service Medal, Humanitarian Service Medal and numerous others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran has been awarded total disability due to individual unemployability (TDIU) due to his service-connected disabilities effective March 11, 2010; however, the RO has not made a determination as to whether TDIU is appropriate based upon the his PTSD symptoms alone.  As this issue is reasonably raised by the record, it is addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additionally, the Board notes that the Veteran was awarded SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(a) from August 25, 2013 to October 31, 2013 as a result of receiving a temporary total disability rating for his service-connected cervical spine disorder during that time period.  As the Board has determined that an award of TDIU due solely to the Veteran's service-connected PTSD is proper, the issue of whether SMC should be granted for additional periods of time is addressed below.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; however, it has not been productive of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

2.  The evidence of record shows that the Veteran has been incapable of obtaining and maintaining substantially gainful employment solely due to his service-connected PTSD beginning March 11, 2010.

3.  The Veteran has had additional service-connected disabilities separately rated as 60 percent from March 11, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an award of TDIU due to solely to PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  

3.  The criteria for special monthly compensation at the housebound rate, effective March 10, 2010, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

For increased-rating disability claims, the VA has a duty to notify the veteran that to substantiate such a claim, he or she should provide or ask the VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was met by letter to the Veteran sent April 2009.  Although this letter did not include a recitation of the rating criteria for a psychiatric disability, the Veteran had been provided with this information in February 2008 in connection with a prior claim for an increase.  Thus, the Board finds no prejudice in proceeding to adjudicate the Veteran's claim.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).
	
VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's VA and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in July 2009, June 2010 and March 2011 that evaluated the nature, extent, severity and manifestations of his PTSD by conducting a complete physical examination, recording his subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his disability has worsened in severity since the most recent VA examination, and his treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate his claim for an increased rating and no further examination is necessary.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim for an increased rating, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim for an increased rating.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Higher Rating

The Veteran seeks a 100 percent rating for his service-connected PTSD, currently rated as 70 percent disabling.  For the reasons set forth below, the Board finds that he is not entitled to a schedular rating of 100 percent for PTSD; however, the preponderance of the evidence shows that his PTSD symptoms alone have made him incapable of obtaining and maintaining substantially gainful employment since March 11, 2010.  Additionally, the Board notes that the Veteran has additional service-connected disabilities separately ratable at 60 percent disabling.  As such, the Board finds that the Veteran is entitled to SMC pursuant to 38 U.S.C.A. §§ 1114(s).

      A.  Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
	
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's disability picture for the Veteran's PTSD does not more nearly approximate total occupational and social impairment during the appeal period.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The Veteran has not exhibited a total occupational and social impairment due to such symptoms, or symptoms of the same nature and/or severity, at any point during the appeal period.  At all examinations and treatment sessions he was alert and oriented to time and place, appeared neatly groomed with adequate hygiene, and exhibited normal speech and affect.  See July 2009, June 2010 and March 2011 VA Examination Reports; see also 2008-2010 VA & Private Medical Records.  He once reported having auditory hallucinations in that he "[heard] noises at night," but he did not consistently report any persistent delusions or hallucinations.  Compare February 2010 Private Medical Record with July 2009, June 2010 and March 2011 VA Examination Reports.  Although the Veteran has exhibited moderate impairment with recent and immediate memory, he did not show impairment of his long term memory, or memory loss for names of close relatives or his own occupation or name.  July 2009, June 2010 and March 2011 VA Examination Reports.  Moreover, although he has exhibited suicidal ideation, he did not report any specific plan and further reported on numerous occasions that he would not take his own life because of his son and his religion.  See October-November 2008, March 2009 VA Medical Records; see also February 2010 Private Medical Records; July 2009, June 2010 and March 2011 VA Examination Reports.  He was hospitalized in February 2010 as a result of a perceived threat of suicide; however, the Veteran reported that he did not actually intend to harm himself.  See February 2010 Private Medical Records.   At most, the Veteran has exhibited persistent anger and irritability that has led to verbal and physical violence towards others.  On one occasion he was detained by police for fighting with neighborhood youths after they attacked him.  See May 2008 VA Examination Report.  Additionally, he reported outbursts of anger directed at his wife which, while mostly verbal in nature, did include at least one instance of physical violence.  See November 2008 VA Medical Record.  However, these instances of violent outbursts did not occur frequently or with any regularity, and none of his treating physicians or VA examiners expressed an opinion that the Veteran posed a danger to others.  See July 2009, June 2010 and March 2011 VA Examination Reports; see also 2008-2010 VA & Private Medical Records.  

Additionally, the preponderance of the evidence shows that Veteran has not exhibited total social impairment throughout the appeal period.  Although he reported having difficultly establishing and maintaining friendships which has resulted in his having no friends, the Veteran has consistently reported having a good relationship with his son, who currently lives with him.  See July 2009, June 2010 and March 2011 VA Examination Reports.  Furthermore, although he had marital difficulties that ultimately resulted in divorce, the record shows evidence that the divorce was also due in part to his ex-wife's medical condition and issues with money.  See February 2010 VA Discharge Summary.  The Veteran also reported during the March 2011 VA examination that he currently has a girlfriend with six children, and that he visits her house on occasion.  Thus, while he has exhibited a severe social impairment, the evidence of record shows that the Veteran has not exhibited a total social impairment throughout the appeal period.

The Board notes that the Veteran's VA examinations and medical records reported GAF scores ranging from 45 to 50 throughout the appeal period, with no lower score being reported.  See July 2009, June 2010 & March 2011 VA Examination Reports; see also February-March 2010 Medical Records.  As noted above, a GAF score between 31 and 40 indicates impairment in reality testing or communication, while GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  These GAF scores do not support a 100 percent rating, as they do not reflect gross impairment in thought processes, reality testing, communication, long term memory or behavior.  In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

Notwithstanding the above, the Board finds that the Veteran's TDIU is based solely on his PTSD symptoms.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a TDIU.  Here, the Veteran was granted a TDIU effective March 11, 2010 based on his service-connected disabilities.  The RO did not distinguish whether the TDIU was based on the Veteran's service-connected PTSD alone, or a combination of his service-connected disabilities.  

Based on the evidence of record, the Board finds that the Veteran is entitled to TDIU on the basis of his PTSD alone.  The Veteran first became unemployable in March 2010, when he was terminated from his employment as a security guard because he made threats concerning a coworker.  See June 2010 & March 2011 VA Examination Reports.  The record shows that in 2004 was offered the option of quitting or of being fired from his truck driving position after he threatened to kill another driver.  See May 2008 VA Examination Report.  The Veteran also reported having to quit school due to problems with concentration.  See id.  During a March 2011 VA examination, the examiner found that the Veteran was unemployable as a result of his PTSD.  See March 2011 VA Examination.  The examiner stated that although the Veteran has attempted to work, his impulse control difficulties, social avoidance, panic, and poor interaction skills in emotional situations have impacted his job performance.  See id.  The examiner noted that he has had difficulty with social interactions, few social relationships, and struggles to maintain friendships.  The examiner further noted that he does not do much outside the house, and has not been successful at further education or maintaining employment.  The examiner reported that the Veteran had difficulties with concentration, irritability and anger, and lacks adequate coping skills.  The examiner also reported that the Veteran has strong physiological panic and arousal symptoms, which create a need for escape from social situations.  Based on these facts, the examiner opined that the Veteran had a total occupational and social impairment due to PTSD symptoms.  See id.  The Board finds this opinion highly probative on the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion:  (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).

Thus, based on the evidence discussed above, the Board finds that the Veteran's TDIU is due solely to his service-connected PTSD alone.  Thus, entitlement to extraschedular consideration is not necessary.

      B.  Entitlement to Special Monthly Compensation

In addition to being service connected for PTSD, the Veteran is service connected for several other disabilities.  The record shows that as of March 11, 2010, the effective date of the Veteran's TDIU award, he was in receipt of a 30 percent rating for insomnia and 10 percent ratings each for: arthralgia and myalgia of the left hip, arthralgia and myalgia of the right hip, patellofemoral syndrome of the left knee, patellofemoral syndrome of the right knee, degenerative changes cervical spine, and cervical radiculopathy of the left upper extremity.  Throughout the appeal period, the total for these additional service-connected disabilities, separate from the PTSD, has been no less than 60 percent. 

In light of the above and pursuant to VA's "well-established" duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective March 11, 2010.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Board has determined that the Veteran's TDIU is due solely to his PTSD.  Although the PTSD disability has not been rated as 100 percent pursuant to the General Rating Schedule, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD), and has an additional service-connected disabilities (listed above) that are independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of March 11, 2010.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 11, 2010.  





ORDER

A schedular rating for PTSD in excess of 70 percent is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU due to the Veteran's PTSD alone is granted, effective March 11, 2010.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 11, 2010.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


